DETAILED ACTION
This Notice of Allowability is in response to the filing of a Request for Continued Examination (RCE) on 4/04/2022 and the amendments therein. As per the RCE, claims 1, 9, and 18 have been amended, and no claims have been added or cancelled. Thus, claims 1-9, 18, 24, 26-28, 30-33, and 35-41 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose all of the claimed structural and functional limitations of independent claims 1, 9, and 18 such that a gases measuring chamber is along a flow path, with a gas source, a mixing chamber coaxial with the gases measuring chamber, a flow guide for laminar flow, a controller, a first and second ultrasonic sensor, a first and second temperature sensor, a pressure sensor, and determining a characteristic of the gas based on sensed signals within the controller. 
The closest prior art of record is Barker et al. (US Pub. 2015/0059745), Aylsworth (US Pat. 5,060,514) and Tatkov et al. (US Pat. 8,616,202).
Barker discloses a similar gas flow and measuring device where a humidification system has an inlet forming a flow path leading to a gases measuring chamber from a gas source, a controller, a first and second ultrasonic sensor, and using sensed values with the controller for determining a characteristic of the gas. Barker fails to disclose a mixing chamber that is coaxial with the gases measuring chamber, a flow guide for laminar flow, a first and second temperature sensor, and a pressure sensor.
Aylsworth discloses an ultrasonic gas measuring chamber that includes a pressure sensor in the flow path and a flow guide to improve the laminar flow of the gas. Aylsworth fails to disclose the mixing chamber being coaxial with the gases measuring chamber, and a first and second temperature sensor. 
Tatkov discloses a control system and sensing for a humidifier, where first and second temperature sensors are used to control the gas flow in a measuring chamber. Tatkov fails to disclose the mixing chamber being coaxial with the gases measuring chamber.
Thus, the prior art of record fails to disclose all of the claimed structural and functional limitations of the claimed invention. The inclusion of a mixing chamber that is coaxial with the gases measuring chamber would require substantial redesign of any of the prior art of record that meets the other claimed limitations, and thus would not be considered obvious to one of ordinary skill in the art. Thus, the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785